Citation Nr: 1101521	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the February 1954 rating decision denying entitlement 
to service connection for a right hip disorder should be revised 
or reversed on the grounds of clear and unmistakable error (CUE).  

2.   Entitlement to a rating in excess of 20 percent for a low 
back disability.  

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to December 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  A May 2006 rating 
decision found, in pertinent part, that entitlement to a TDIU and 
a rating in excess of 20 percent for degenerative joint disease 
and degenerative disc disease, lumbar spine, were not warranted.  
A January 2008 rating decision found that entitlement to an 
earlier effective date for the grant of service connection for a 
total right hip arthroplasty was not warranted and a July 2008 
rating decision found that no revision was warranted in the 
original February 1954 rating decision denying service connection 
for right hip osteochondrosis based on CUE.  

The issues have been re-characterized to better comport to the 
evidence of record and the development of the Veteran's claims.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in August 2010.  A transcript of the 
hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).

The issues of entitlement to a rating in excess of 20 percent for 
a low back disability and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In February 1954, the RO denied service connection for a 
right hip disorder.  The Veteran did not appeal this decision, 
which is now final.  

2.  The February 1954 rating decision was consistent with, and 
reasonably supported by, the evidence then of record, and the 
existent legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The February 1954 rating decision denying service connection for 
a right hip disorder was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.105 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In regards to the appellant's claim of CUE, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held in part that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for the 
first time, applicable to [CUE] motions."  See Livesay, 15 Vet. 
App. at 179.  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging such error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot 
encompass a person seeking a revision of a final decision based 
upon CUE.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE motions.  

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of his 
claim and was given the opportunity to present testimony 
regarding his claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  No further assistance with the 
development of evidence is required.  

Analysis

The Veteran contends that a February 1954 rating decision that 
denied service connection for a right hip disorder was clearly 
and unmistakably erroneous and that when he was granted service 
connection for a right hip disability in 2004, it should have 
been effective back to 1954.  Specifically, he argues that the 
February 1954 regulatory provisions were incorrectly applied and 
that the laws of aggravation were ignored.  The Veteran claims 
that he was 100 percent sound on entry into service and that he 
was treated for a right hip disorder after two years of service, 
which indicates that it developed in service due to heavy work.  
Furthermore, the Veteran contends, that even if he had a right 
hip disorder upon entry, the fact that he served two years before 
he was treated for it indicates that it was aggravated by 
service.  

The Veteran did not appeal the February 1954 rating decision, so 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103 (2010).

Service connection for osteochondrosis, right hip (Legg-Perthes 
disease), status post total right hip arthroplasty was granted in 
a June 2004 rating decision based on a VA examination finding 
that his pre-existing right hip condition was permanently 
worsened by service.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection, will be accepted as correct in the absence of 
CUE.  In order for a claim of CUE to be valid, there must have 
been an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  
Further, the error must be "undebatable" and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of CUE, nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  
Third, a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The record at the time of the February 1954 rating decision 
includes service treatment records (STRs) which, in September 
1952, note that the Veteran reported for treatment of a right hip 
condition and an x-ray revealed deformity of the head of the 
femur with irregularly and flattening, which is suggestive of 
osteochondrosis.  A November 1952 examination report noted that 
the impression was old Legg-Perthe's disease of the right hip, 
which is also an "existed prior to service (EPTS) condition."  
The symptoms relative to the hip at present may be assumed to be 
a normal progression of the condition.  Based upon the STRs as 
discussed in this paragraph, the February 1954 rating decision 
concluded that there was no aggravation of a congenital 
disability, and service connection was denied.  

The Veteran has not asserted, nor does the record show that the 
correct facts, as they were known at the time, were not before 
the RO in February 1954.  He has reiterated the facts in his 
claim and is essentially contending that the RO did not properly 
weigh the fact that he was found to be sound on entry into 
service and then was treated for a right hip condition while in 
service.  While the Veteran might have a good argument about the 
facts being improperly weighed, a disagreement as to how facts 
were weighed or evaluated does not constitute a proper CUE claim.  

The Veteran also has asserted that the statutory or regulatory 
provisions in existence in 1954 were incorrectly applied.  

The pertinent law in 1954, as now, provided that service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1954).

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1954).

Mere congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorders and mental deficiency are not diseases or injuries in 
the meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (1954).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1954).  

In general, a pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1954).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended effective May 4, 
2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 
38 C.F.R. § 3.304(b) (2010)).  The amended regulation requires 
that, before the presumption of soundness on entrance into active 
service may be rebutted, VA must now show by clear and 
unmistakable evidence that the disability at issue pre-existed 
entry into service, and was not aggravated during service.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003) and Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

As noted above, a review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  Consequently, although it appears, based upon 
the factual record, that our analysis under the doctrine set out 
in Wagner, supra, may yield a different result, CUE may not be 
found on the basis that, subsequent to the rating decision 
challenged, there has been a change in the language or 
interpretation of a pertinent statute or regulation.  

In February 1954, the RO determined that service connection was 
not warranted because the Veteran had a pre-existing and 
congenital right hip condition and that during service the 
symptoms manifested by the right hip condition were due to the 
natural progress of the disease.  Thus, the RO correctly applied 
the regulations governing service connection in that it weighed 
the factors of whether there was a pre-existing right hip 
condition and whether it was aggravated or increased in severity 
during service.  The RO found that the evidence, namely the 
November 1952 STR, was not favorable to the Veteran's claim.  
Therefore, the February 1954 rating decision was reasonably 
supported by the evidence then of record and the existent legal 
authority.

Even if the RO did commit an error in denying the service 
connection claim for a right hip condition, it would not be 
considered undebatable.  Reasonable minds could differ as to 
whether or not service connection was warranted in 1954 given 
that the Veteran's STRs clearly note that the symptoms of the 
Veteran's pre-existing right hip disability were a normal 
progression of the condition.  While the Veteran was noted to be 
sound on entry into service, the competent medical evidence of 
record at the time of the 1954 rating decision indicated that the 
Veteran had a pre-existing right hip condition that was not 
aggravated by service; thus as there are arguments for and 
against this decision, there is no clear error.  

The record shows that in spite of the Veteran's assertions, the 
February 1954 rating decision was consistent with and reasonably 
supported by the evidence then of record and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.  Thus, there is no CUE in 
the February 1954 rating decision that denied service connection 
for a right hip disorder.  


ORDER

There is no CUE in a February 1954 rating decision that denied 
service connection for a right hip disorder.  


REMAND

The Veteran seeks an evaluation in excess of 20 percent for a low 
back disability and a TDIU.  At his August 2010 hearing, the 
Veteran testified that he is receiving treatment for a "Dr. 
Finlay" or "Fin Lason" for his low back and that his low back 
disability, including his range of motion, has worsened since his 
last VA examination.  

Although there is a November 2006 private chiropractic opinion 
from a one "Steven Finlayson," chiropractic physician, a 
thorough review of the Veteran's claim file does not reveal that 
any treatment records from Dr. Finlayson, Dr. Finlay, or Mr. Fin 
Lason are of record or that the RO has attempted to obtain these 
records.  To ensure VA has met its duty to assist the appellant 
in developing the evidence in support of his claim pursuant to 38 
U.S.C.A. § 5103A, this case must be remanded so that the RO can 
attempt to obtain these private treatment records.  

Additionally, the Veteran's last VA examination assessing the 
severity of his low back disability was conducted in September 
2009, which is currently over one year ago.  Because, as 
indicated by the Veteran's August 2010 testimony, his low back 
disability may have worsened since his last VA examination, a new 
VA medical examination is necessary to assess the current 
severity of the Veteran's service connected low back disability 
before the Board adjudicates his claim.  See 38 C.F.R. § 
3.159(c)(4).
 
Because the Veteran's increased rating claim is being remanded, 
and because adjudication of this claim may impact adjudication of 
the Veteran's TDIU claim, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's TDIU claim must also 
be remanded.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected low 
back disability.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of all related medical 
records (unless the identified records are 
already associated with the claims file).  
Document all correspondence in the 
Veteran's claims file.  

2.   Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected low back 
disability.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
examiner should report the Veteran's range 
of motion findings and note any pain, pain 
on use, weakness, incoordination, or excess 
fatigability of the lumbar spine.  If 
feasible the examiner should portray any 
additional functional limitation of the 
lumbar spine due to these factors in terms 
of degrees of additional loss of motion.  
If not feasible, this should be stated for 
the record together with the rationale.  If 
the Veteran does not have pain or any of 
the other factors, that should be noted as 
well.  The examiner should also note 
whether the Veteran has experienced any 
physician prescribed incapacitating 
episodes during the past 12 months.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
any medical opinions offered must be 
provided.  

3.  If and only if, a higher rating for a 
low back disability is granted, then 
schedule the Veteran for a VA examination 
to evaluate the impact of all of his 
service-connected disabilities on his 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
disabilities alone, without consideration 
of his non-service-connected disabilities 
and age, render him unable to secure or 
follow a substantially gainful occupation, 
taking into account his education and 
employment background.   

4.  Thereafter, the claims should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


